UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7245



In Re:   DANIEL E. FELIX,

                                                         Petitioner.




         On Petition for Writ of Mandamus. (CA-02-46-AM)


Submitted:   January 21, 2004         Decided:     February 13, 2004


Before WILKINS, Chief Judge, and MOTZ and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel E. Felix, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel E. Felix petitions this court for mandamus relief,

alleging that the district court has unduly delayed acting on his

habeas corpus petition, 28 U.S.C. § 2254 (2000). He also complains

of judicial bias.

            Since the filing of this petition, the district court has

entered     a    final   judgment     order    in    the   underlying     case.

Consequently,      respondent   has    moved    to    dismiss    the   mandamus

petition.       We grant the motion to dismiss the petition as moot

because the district court has completed its consideration of the

habeas petition and judicial disqualification at this time would

serve no purpose in furtherance of Felix’s claim.                   Felix may,

however, choose to raise the latter issue in seeking an appeal from

this court.

            Accordingly, we grant Respondent’s motion to dismiss and

deny the petition for mandamus as moot.              We grant Felix leave to

proceed in forma pauperis and deny his motion for injunction.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                      - 2 -